                                                                                                 cuEhtrtas OFFICE U.S.DIST.cotlR'r
                                                                '
                                                                                                          AT ROANOKE,VA
AO 103(01/09)OrderRequiringAssistanceinExecutingaTracki
                                                      nguWarrant(Underseal)                                    FILED

                                 U NITED STATES D ISTRICT C OURT                                           5EP        2219
                                                             forthe                                    JULI
                                                                                                          A C.DUDLR CLERK
                                                                                                     BYI
                                                   W estern DistrictofVirginia                                u,u   u

             ln the M atteroftheTracking of
     (Describetheobjectorpropert
                               y tobeusedfortrackinf
CELL-SITE INFORMATION FOR AT&T TELEPHONE                                  casexo.-p -tq -q%
 NUMBER (540)970-6719 FOR THIRW (30)DAYS




        ORDER REQUIRING ASSISTANCE IN EXECUTING A TM CIG NG W ARRANT
                                 W nderSe/p

To: T-Mobile


         An application hasbeen made by afederallaw enforcementofficeroran attorney forthegovernmentto direct
youto providefacilitiesorotherassistance,orboth,in executing thetracking warrantissued in thiscase.Thecourtfinds
the assistancetobenecessary.

         IT IS ORDERED: You andyouragentsand employeesmustprovideassistancein executing thetracking
warrantto the following governmentagency and agents, cl
                                                      arkJackson, DEA TaskForce Officer                                      ,
                                                                                           M
by providing facilitiesand installing,operating,and m onitoring any tracking devicesoralso by providing cellsite
 informationandproximini
                       tyoftelephone number(540)970-6719tothetoweraccessedforthirty(30)days
during thetime allowed by thetracking warrant. You maybecompensated forreasonableexpensesincurred in
providing facilitiesand assistance.

        Thisorderissealed.Youandyouragentsandemployeesmustnotdisclosetheexistenceofthisorder,ofthr
tracking warrant,orofth1investigationtoanypersonuntilthepersonwhoseobjectorproperty wastrackedhasbeen
notified by thegovernmentoruntilauthorized to do so by the court.
         >       *   .

Date:                    < $ 2.uzy
             ,             e                                                             gudge'
                                                                                              xsignature

                                                                              Robed S.Ballou,U .S:M agistrate Judge
                                                                                       Printed nameandtitle
